Exhibit 10.8
 
PROMISSORY NOTE
 
March 31, 2016
 
$54,000Cdn
 
THE UNDERSIGNED hereby promises to repay on or before April 30", 2016 to or
to the order of E. Gary Risler (the Lender”) at Box 48137 Bentall P.O.,
Vancouver, B.C., V7X 1N8 the principle sum of FIFTY-FOUR THOUSAND DOLLARS
($54,000Cdn) together with interest on the balance outstanding from time
to time calculated at SIX PERCENT (6%) per annum simple interest. Interest will
accrue and be payable at time of Promissory Note repayment. Security for
this note will be ONE HUNDRED AND FIFTY THOUSAND DOLLARS
($150,000Cdn) of Tag, Touch, Text inventory currently owned by DSG Global Inc.
 
THE UNDERSIGNED waives presentment, demand, notice, protest and
notice of dishonor and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Promissory
Note.
 
THE UNDERSIGNED agrees and acknowledges that this Promissory Note may be
negotiated, assigned, discounted, pledged or hypothecated by the Lender and in
every such case payment will be made to the holder of the Promissory Note
instead of the Lender upon notice being given by the holder
to the undersigned and no holder of any Promissory Note will be affected by the
state of accounts between the undersigned and the Lender or by any equities
between the undersigned and the Lender and will be deemed to be a holder in
due course and for value of the Promissory Note held by him.


ACCEPTED by Borrowers on March 31st, 2016






/s/ Robert Silzer                  
DSG Global Inc.




/s/ Robert Silzer                  
Robert Silzer

 
 
 

--------------------------------------------------------------------------------

 
